DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1, claims 1-16 in the reply filed on 03/05/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17 and 18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/05/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 10 recites third and fourth regions.  However, the clam does not recite first or second regions.  The claim is rendered indefinite because it is not clear how many regions the claim requires.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatano et al. (US 2016/0243753) hereinafter Hatano.
Regarding claim 1, Hatano teaches:
An imprint apparatus (Fig 1: imprint apparatus 1A) that brings a pattern region of a mold (Fig 1: template 10A) into contact with an imprint material on a shot region of a substrate (Fig 1: resist 30, wafer Wa; [0025-0028]), aligns the shot region and the pattern region with each other ([0031]), and cures the imprint material ([0037]), thereby forming a pattern constituted by a cured product of the imprint material on the substrate ([0037]), the apparatus comprising:
a light irradiator configured to irradiate the imprint material with light (Fig 1: UV light source 8; [0037]),
wherein in a state in which the imprint material on the shot region and the pattern region are in contact, and the pattern region is flat, the light irradiator performs preliminary exposure of irradiating the imprint material with the light to increase viscosity of the imprint material ([0046]), and
in the preliminary exposure, the light irradiator irradiates the imprint material with the light under an illuminance distribution determined such that an illuminance in a contact beginning region where the imprint material and the pattern region begin to contact is lower than an illuminance in a certain region different from the contact beginning region ([0046]).
While Hatano teaches all the limitations of the claim, the examiner notes that the only structure required by the claim as written is the imprint apparatus comprising a light irradiator configured to irradiate the imprint material with light since the remainder of the structural elements are recited as intended use 
Furthermore, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 2, Hatano teaches the apparatus of claim 1.
Hatano further teaches wherein the illuminance distribution is further determined such that an illuminance in a final contact region where the imprint material and the pattern region finally come into contact is lower than the illuminance in the certain region ([0046]).
Regarding claim 3, Hatano teaches the apparatus of claim 2.
Hatano further teaches wherein the contact beginning region is a center portion of the shot region, and the final contact region is a peripheral portion of the shot region (Fig 7a-7c; [0077-0086]).
Regarding claim 4, Hatano teaches:
An imprint apparatus (Fig 1: imprint apparatus 1A) that brings a pattern region of a mold (Fig 1: template 10A) into contact with an imprint material on a shot region of a substrate (Fig 1: resist 30, wafer Wa; [0025-0028]), aligns the shot region and the pattern region with each other ([0031]), and cures the imprint material ([0037]), thereby forming a pattern constituted by a cured product of the imprint material on the substrate ([0037]), the apparatus comprising:
a light irradiator configured to irradiate the imprint material with light (Fig 1: UV light source 8; [0037]),
wherein in a state in which the imprint material on the shot region and the pattern region are in contact, and the pattern region is flat, the light irradiator performs preliminary exposure of irradiating the imprint material with the light to increase viscosity of the imprint material ([0046]), and
in the preliminary exposure, the light irradiator irradiates the imprint material with the light under an illuminance distribution determined such that an illuminance in a final contact region where after the imprint material and the pattern region begin to contact, the imprint material and the pattern region finally come into contact is lower than an illuminance in a certain region different from the final contact region ([0046]).
While Hatano teaches all the limitations of the claim, the examiner notes that the only structure required by the claim as written is the imprint apparatus comprising a light irradiator configured to irradiate the imprint material with light since the remainder of the structural elements are recited as intended use (e.g. the claim does not require that the apparatus comprise a mold) or the material worked upon (e.g. the imprint material and substrate).  See MPEP 2111.02(II) and 2115.
Furthermore, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 5, Hatano teaches the apparatus of claim 4.
Hatano further teaches wherein the pattern region includes a first region and a second region (Fig 1, 7a-7c: template 10A, 10B).
Hatano does not explicitly teach a filling property of the imprint material for a pattern existing in the first region is poorer than a filling property of the imprint material for a pattern existing in the second 
However, the examiner notes that the only structure required by the claim as written is the imprint apparatus comprising a light irradiator configured to irradiate the imprint material with light since the remainder of the structural elements are recited as intended use (e.g. the claim does not require that the apparatus comprise a mold) or the material worked upon (e.g. the imprint material and substrate).  See MPEP 2111.02(II) and 2115.
Furthermore, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 6, Hatano teaches:
An imprint apparatus (Fig 1: imprint apparatus 1A) that brings a pattern region of a mold (Fig 1: template 10A) into contact with an imprint material on a shot region of a substrate (Fig 1: resist 30, wafer Wa; [0025-0028]), aligns the shot region and the pattern region with each other ([0031]), and cures the imprint material ([0037]), thereby forming a pattern constituted by a cured product of the imprint material on the substrate ([0037]), the apparatus comprising:
a light irradiator configured to irradiate the imprint material with light (Fig 1: UV light source 8; [0037]),
wherein in a state in which the imprint material on the shot region and the pattern region are in contact, and the pattern region is flat, the light irradiator performs preliminary exposure of irradiating the imprint material with the light to increase viscosity of the imprint material ([0046]).
Hatano further teaches wherein the pattern region includes a first region and a second region (Fig 1, 7a-7c: template 10A, 10B).
Hatano does not explicitly recite that a filling property of the imprint material for a pattern existing in the first region is poorer than a filling property of the imprint material for a pattern existing in the second region, and in the preliminary exposure, the light irradiator irradiates the imprint material with the light under an illuminance distribution determined such that an illuminance in the first region is lower than an illuminance in the second region.
However, the examiner notes that the only structure required by the claim as written is the imprint apparatus comprising a light irradiator configured to irradiate the imprint material with light since the remainder of the structural elements are recited as intended use (e.g. the claim does not require that the apparatus comprise a mold) or the material worked upon (e.g. the imprint material and substrate).  See MPEP 2111.02(II) and 2115.
Furthermore, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 7, Hatano teaches the apparatus of claim 6.
Hatano further teaches wherein a mark is arranged in the first region ([0033]).
Regarding claim 8, Hatano teaches the apparatus of claim 6.
Hatano further teaches wherein the shot region includes a third region and a fourth region (Fig 1, 7a-7c: wafer Wa).
Hatano does not explicitly recite the filling property of the imprint material for a region of the pattern region facing the third region is poorer than the filling property of the imprint material for a region 
However, the examiner notes that the only structure required by the claim as written is the imprint apparatus comprising a light irradiator configured to irradiate the imprint material with light since the remainder of the structural elements are recited as intended use (e.g. the claim does not require that the apparatus comprise a mold) or the material worked upon (e.g. the imprint material and substrate).  See MPEP 2111.02(II) and 2115.
Furthermore, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Regarding claim 9, Hatano teaches:
An imprint apparatus (Fig 1: imprint apparatus 1A) that brings a pattern region of a mold (Fig 1: template 10A) into contact with an imprint material on a shot region of a substrate (Fig 1: resist 30, wafer Wa; [0025-0028]), aligns the shot region and the pattern region with each other ([0031]), and cures the imprint material ([0037]), thereby forming a pattern constituted by a cured product of the imprint material on the substrate ([0037]), the apparatus comprising:
a light irradiator configured to irradiate the imprint material with light (Fig 1: UV light source 8; [0037]),
wherein in a state in which the imprint material on the shot region and the pattern region are in contact, and the pattern region is flat, the light irradiator performs preliminary exposure of irradiating the imprint material with the light to increase viscosity of the imprint material ([0046]).
Hatano further teaches wherein the shot region includes a third region and a fourth region (Fig 1, 7a-7c: wafer Wa).
Hatano does not explicitly recite that a filling property of the imprint material for a region of the pattern region facing the third region is poorer than the filling property of the imprint material for a region of the pattern region facing the fourth region, and in the preliminary exposure, the light irradiator irradiates the imprint material with the light under an illuminance distribution determined such that an illuminance in the third region is lower than an illuminance in the fourth region.
However, the examiner notes that the only structure required by the claim as written is the imprint apparatus comprising a light irradiator configured to irradiate the imprint material with light since the remainder of the structural elements are recited as intended use (e.g. the claim does not require that the apparatus comprise a mold) or the material worked upon (e.g. the imprint material and substrate).  See MPEP 2111.02(II) and 2115.
Furthermore, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 10, Hatano teaches the apparatus of claim 9.
Hatano further teaches wherein a mark is arranged in the third region ([0033]).
Regarding claim 11, Hatano teaches the apparatus of claim 1.
Hatano further teaches wherein after alignment between the substrate and the mold is ended, the light irradiator performs main exposure of further irradiating the imprint material with the light, and in the main exposure, the imprint material is irradiated with the light to enable separation of the cured product of the imprint material from the mold ([0033-0037]).
Regarding claim 12
An imprint apparatus (Fig 1: imprint apparatus 1A) that brings a pattern region of a mold (Fig 1: template 10A) into contact with an imprint material on a shot region of a substrate (Fig 1: resist 30, wafer Wa; [0025-0028]), aligns the shot region and the pattern region with each other ([0031]), and cures the imprint material ([0037]), thereby forming a pattern constituted by a cured product of the imprint material on the substrate ([0037]), the apparatus comprising:
a light irradiator configured to irradiate the imprint material with light (Fig 1: UV light source 8; [0037]),
wherein in a state in which the imprint material on the shot region and the pattern region are in contact, and the pattern region is flat, the light irradiator performs preliminary exposure of irradiating the imprint material with the light to increase viscosity of the imprint material ([0046]), and
in the preliminary exposure, the light irradiator irradiates the imprint material with the light under an illuminance distribution determined in accordance with patterns in the pattern region ([0046]).
While Hatano teaches all the limitations of the claim, the examiner notes that the only structure required by the claim as written is the imprint apparatus comprising a light irradiator configured to irradiate the imprint material with light since the remainder of the structural elements are recited as intended use (e.g. the claim does not require that the apparatus comprise a mold) or the material worked upon (e.g. the imprint material and substrate).  See MPEP 2111.02(II) and 2115.
Furthermore, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 13
Hatano further teaches an adjustment mechanism configured to adjust a shape of the mold to increase a contact area between the imprint material and the pattern region after the imprint material on the substrate and the pattern region come into partial contact (Fig 7a-7c: pressure adjustment mechanism 14; [0077-0086]).
Hatano does not explicitly recite wherein the illuminance distribution is further determined in accordance with processing of increasing the contact area by the adjustment mechanism in addition to the patterns in the pattern region.
However, the examiner notes that the only structure required by the claim as written is the imprint apparatus comprising a light irradiator configured to irradiate the imprint material with light since the remainder of the structural elements are recited as intended use (e.g. the claim does not require that the apparatus comprise a mold) or the material worked upon (e.g. the imprint material and substrate).  See MPEP 2111.02(II) and 2115.
Furthermore, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 14, Hatano teaches the apparatus of claim 13.
Hatano does not explicitly recite wherein the illuminance distribution is further determined in accordance with unevenness of a surface of the substrate in addition to the patterns in the pattern region and the processing.
However, the examiner notes that the only structure required by the claim as written is the imprint apparatus comprising a light irradiator configured to irradiate the imprint material with light since the remainder of the structural elements are recited as intended use (e.g. the claim does not require that the 
Furthermore, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 15, Hatano teaches the apparatus of claim 12.
Hatano does not explicitly recite wherein the illuminance distribution is further determined in accordance with unevenness of a surface of the substrate in addition to the patterns in the pattern region and the processing.
However, the examiner notes that the only structure required by the claim as written is the imprint apparatus comprising a light irradiator configured to irradiate the imprint material with light since the remainder of the structural elements are recited as intended use (e.g. the claim does not require that the apparatus comprise a mold) or the material worked upon (e.g. the imprint material and substrate).  See MPEP 2111.02(II) and 2115.
Furthermore, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 16, Hatano teaches the apparatus of claim 12.
Hatano further teaches wherein after alignment between the substrate and the mold is ended, the light irradiator performs main exposure of further irradiating the imprint material with the light, and in the main exposure, the imprint material is irradiated with the light to enable separation of the cured product of the imprint material from the mold ([0033-0037]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











                                                                                                                                                                                /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743